Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 6, 2013

                                    No. 04-13-00626-CR

                                   Robert HERNANDEZ,
                                         Appellant

                                            v.
                                        The State of
                                   The STATE of Texas,
                                         Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR9923
                        Honorable Melisa Skinner, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED.

      It is so ORDERED on November 6, 2013.


                                              _____________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2013.

                                              _____________________________
                                              Keith E. Hottle, Clerk